Citation Nr: 0722249	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with pelvic tilt and degenerative joint and disc disease of 
the lumbar spine, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to muscle group XI involving the 
left calf and ankle area, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied entitlement to increased ratings 
for service-connected PTSD, lumbar strain, and muscle group 
XI (MG XI) injury residuals. 

In August 2006 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks increased ratings for his service-connected 
PTSD, lumbar strain, and residuals of a SFW injury to MG XI.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).  VA 
also has a duty to notify veterans of certain procedural 
requirement regarding claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements require VA to notify a veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability, and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A review of the record fails to document that the veteran was 
provided with adequate complying notice with respect to his 
claims for increased evaluations.  While the veteran was 
furnished a letter in March 2006 informing him of the 
information needed to establish a higher disability rating 
and effective date of the claims on appeal, he was not 
provided notice of the information and evidence necessary to 
substantiate his claims, or of what information and evidence 
were required of him, and what information and evidence would 
be obtained by VA.  On remand, the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) informing the veteran of the information and 
medical or lay evidence that is necessary to substantiate his 
claims, to include an explanation as to which information and 
evidence, if any, that he is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. §§ 5102, 5103, 
5103, 5103A.  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to VA is 
necessary to substantiate the claims for 
increased ratings for his PTSD, lumbar 
strain, and MG XI injury residuals.  The 
letter should also inform the veteran and 
his representative of what evidence is to 
be provided by the veteran and what 
evidence VA will attempt to obtain on 
behalf of veteran.  The veteran should 
also be told to submit any evidence that 
he has in his possession that pertains to 
the claims.

2.  Then, readjudicate the claims.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, and then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


